           Case 2:11-cr-00537-TLN Document 413 Filed 11/19/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:11-cr-00537-TLN
12                        Plaintiff,
13             v.                                      ORDER
14    TROY STRATOS,
15                        Defendant.
16

17            This matter is before the Court on Defendant Troy Stratos’s (“Defendant”) Motion for

18   Compassionate Release and Amended Motion for Compassionate Release. (ECF Nos. 399, 402.)

19   The Government filed an opposition. (ECF No. 406.) Defendant filed a reply. (ECF No. 408.)

20   For the reasons set forth below, the Court DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
       Case 2:11-cr-00537-TLN Document 413 Filed 11/19/20 Page 2 of 5


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On May 19, 2015, Defendant was found guilty by jury trial of six counts of a 20-count

 3   superseding indictment. (ECF No. 210.) Counts 12 through 15 charged wire fraud in violation of

 4   18 U.S.C. § 1343. (ECF No. 58.) Counts 18 and 19 charged money laundering in violation of 18

 5   U.S.C. § 1957. (Id.) On August 31, 2016, Defendant pleaded guilty to the remaining counts of

 6   the superseding indictment. (ECF No. 285.) Counts 1 through 3 charged mail fraud in violation

 7   of 18 U.S.C. § 1341. (ECF No. 58.) Counts 4 through 11 charged wire fraud in violation of 18

 8   U.S.C. § 1343. (Id.) Counts 16 and 17 charged money laundering in violation of 18 U.S.C. §

 9   1957. (Id.) Count 20 charged obstruction of justice in violation of 18 U.S.C. § 1503. (Id.)

10          On December 12, 2016, the Court sentenced Defendant to a 262-month term of

11   imprisonment to be followed by a 36-month term of supervised release. (ECF No. 346.)

12   Defendant is currently serving his sentence at Federal Correction Institution (“FCI”) Lompoc. He

13   has served approximately 94 months of his 262-month sentence of imprisonment, and his

14   projected release date with good conduct time is July 27, 2030.

15          On October 16, 2020, Defendant filed the instant motion for compassionate release

16   pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 399.) Defendant filed an amended motion on

17   October 21, 2020. (ECF No. 402.) Defendant requests the Court reduce his term of

18   imprisonment to time served due to the COVID-19 pandemic. (Id. at 14.) Defendant is 54 years

19   old and claims he is particularly vulnerable to COVID-19 because he suffers from asthma,

20   prediabetes, and obesity. (Id. at 4–8.) He cites the conditions of confinement at FCI Lompoc as
21   an additional factor in his vulnerability. (Id. at 8–11.) In opposition, the Government argues the

22   Court should deny Defendant’s motion because Defendant failed to demonstrate extraordinary

23   and compelling reasons to warrant release, Defendant is a continuing danger to the community,

24   and the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors do not support a reduced sentence. (See

25   generally ECF No. 406.)

26          II.     ANALYSIS
27          Generally, a court “may not modify a term of imprisonment once it has been imposed.”

28   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The
                                                       2
       Case 2:11-cr-00537-TLN Document 413 Filed 11/19/20 Page 3 of 5


 1   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the

 2   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

 3                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the Bureau of Prisons
 4                  [(“BOP”)] to bring a motion on the defendant’s behalf or the lapse of
                    30 days from the receipt of such a request by the warden of the
 5                  defendant’s facility, whichever is earlier.
 6   18 U.S.C. § 3582(c)(1)(A).

 7          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 8   requirement. Defendant made a request to the warden on August 20, 2020. Because 30 days

 9   have passed since August 20, 2020, Defendant has met the exhaustion requirement. See 18

10   U.S.C. § 3582(c)(1)(A).

11          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

12   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

13   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

14   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Defendant has not met his burden.

15          The Sentencing Commission’s relevant policy statement on compassionate release

16   identifies medical conditions that satisfy the “extraordinary and compelling” requirement.

17   U.S.S.G. § 1B1.13, cmt. n. 1(A). More specifically, the “extraordinary and compelling”

18   requirement is met where a defendant is: (i) suffering from a terminal illness; or (ii) suffering

19   from a serious physical or medical condition, serious functional or cognitive impairment, or

20   deteriorating physical or mental health because of the aging process, “that substantially
21   diminishes the ability of the defendant to provide self-care within the environment of a

22   correctional facility and from which he or she is not expected to recover.” Id.

23          Defendant’s medical records — filed under seal — indicate he is 6’1” and weighs 220,

24   resulting in a body mass index (“BMI”) of 29. Defendant’s medical records also indicate he is

25   being treated for mental disorders as well as asthma (unspecified). The Court is mindful that

26   people with certain medical conditions, including obesity and asthma, can be more vulnerable to
27   COVID-19. However, Defendant’s BMI does not fall within the “obese range,” which the

28   Centers for Disease Control and Prevention (“CDC”) defines as a BMI greater than 30 and less
                                                        3
       Case 2:11-cr-00537-TLN Document 413 Filed 11/19/20 Page 4 of 5


 1   than 40. See generally Centers for Disease Control, Coronavirus Disease 2019 (COVID-19),

 2   People Who Are at Higher Risk, available at https://www.cdc.gov/coronavirus/2019-ncov/need-

 3   extra-precautions/people-with-medical-conditions.html (last visited November 17, 2020). And

 4   although the CDC recognizes moderate to severe asthma as a possible risk factor, Defendant’s

 5   records indicate he has been prescribed inhalers to control his asthma. See id. The Government

 6   also emphasizes that Defendant previously contracted and recovered from COVID-19. (ECF No.

 7   46 at 21.) The Court agrees that it is encouraging Defendant recovered from COVID-19 without

 8   any symptoms or complications. Lastly, it bears mentioning that although there was previously a

 9   significant outbreak at FCI Lompoc (two inmates died and 711 inmates recovered), the BOP

10   currently reports zero active inmate cases of COVID-19 at the facility. As such, Defendant’s

11   concerns are arguably too speculative at this time. See United States v. Eberhart, 448 F. Supp. 3d

12   1086, 1090 (N.D. Cal. 2020) (“General concerns about possible exposure to COVID-19 do not

13   meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth in

14   the Sentencing Commission’s policy statement.”). For the foregoing reasons, the Court concludes

15   Defendant is neither terminally ill nor subject to a serious or unrecoverable condition that

16   substantially diminishes his ability to provide self-care within a BOP facility. See U.S.S.G. §

17   1B1.13, cmt. n. 1(A).

18          In sum, the Court declines to grant Defendant’s request for compassionate release because

19   Defendant has not shown there are extraordinary and compelling reasons for his release.

20   Therefore, the Court need not address whether Defendant is a danger to the community or the §
21   3553(a) factors. See U.S.S.G. § 1B1.13(2) (requiring defendant to show he is “not a danger to the

22   safety of any other person or to the community”); see also 18 U.S.C. § 3582(c)(1)(A) (requiring

23   consideration of the § 3553(a) factors before granting compassionate release).

24          However, the Court notes that the § 3553(a) factors do not support such a drastic

25   reduction. The Court sentenced Defendant to a 262-month term of imprisonment, which was the

26   high end of his 210 to 262-month sentencing guidelines range. To the extent Defendant now
27   argues the Court incorrectly calculated his guidelines range at sentencing, a motion for

28   compassionate release is not the proper vehicle for raising such a challenge. As it is, Defendant is
                                                       4
       Case 2:11-cr-00537-TLN Document 413 Filed 11/19/20 Page 5 of 5


 1   seeking a reduction from a well-supported, high-end, 262-month sentence to a significantly lower

 2   94-month sentence. Although the § 3553(a) factors specifically include the need to provide

 3   Defendant with medical care in the most effective manner, it appears FCI Lompoc has thus far

 4   been capable of adequately addressing Defendant’s medical needs. Therefore, Defendant’s

 5   medical needs do not outweigh the other § 3553(a) factors that support a 262-month sentence.

 6          III.   CONCLUSION

 7          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for

 8   Compassionate Release and Amended Motion for Compassionate Release. (ECF Nos. 399, 402.)

 9          IT IS SO ORDERED.

10   DATED: November 18, 2020

11

12

13
                                                                Troy L. Nunley
14
                                                                United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
